DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 01/22/2022 is acknowledged.  
Specification
The disclosure is objected to because of the following informalities: 
In the specification, page 1, paragraph 1, under the cross reference to related patents, the status of each corresponding parent application needs to be indicated as “now abandoned” or with an issued U.S. patent number. 
Appropriate correction is required.
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “Particulate mineral” in claim 4.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
.
Claim Objections
Claims 2, 3, and 11 are objected to because of the following informalities:  
In claim 2, line 2 the limitation “the range 0.9 mPa-s to 1,000,000 millipascal-seconds (mPa-s)” may need to be amended to - - the range from 0.9 
In claim 11, lines 2-3, the limitation “iron-cobalt alloy and iron-chrome-aluminum alloy, graphite and a graphite compound.” may need to be amended to - - iron-cobalt alloy, [[and]] iron-chrome-aluminum alloy, graphite and a graphite compound.  - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5, recites the limitation “wherein the particulate mineral has a particle cross-sectional size within the range from powder to slightly below a cross-sectional size of the cell into which the mixture is injected” which is unclear as to what exactly constitutes a powder size.  A powder could have a wide range of sizes.  In addition, the “slightly below” is a relative term which renders the claim indefinite. The term “slightly below” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear what the claimed particulate mineral size is supposed to be.  For examination purposes, any size of the particulate mineral that is used in the mixture that is injected into the selected would meet this limitation or it would not be able to enter the cell.
Claim 14, line 2 recites the limitation “a cell into which the mixture is injected” while the independent claim 1 which claim 14 depends from recites in line 8 the limitation of “a selected ones of the cells” which is unclear if the cell in claim 14 is a different cell or is part of the selected cells of claim 1.     
Claim 1 recites the limitation "the length of the extrusion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the particulate mineral" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the metal particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the metal particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the metal particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9, 11-13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1).
As applied to claims 1, 11 and 16, Brockway et al. teach a process for manufacturing a component for an emission treatment unit (12), comprising taking a ceramic unit prepared by extruding green ceramic product through a die to form an extrusion having a honeycomb substrate structure having an array of parallel, linear tubular cells extending along a length of the extrusion, the cells bounded by walls (14) dividing adjacent cells from one another, the ceramic unit being obtained by cutting off a 
Brockway et al. do not explicitly teach that the mixture which includes the flowable curable material also includes a particulate metal component.
Son teaches that in manufacturing an exhaust gas processing system it is well-known to use metal powder material (204, paragraph [0049], i.e., stainless steel, aluminum, paragraph [0052]) having superior electrical conductivity and thermal stability as plugging material to plug and seal the desired cells (207a, 207b) of the porous filter (paragraphs [0065] and [0068], Figs. 6-8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to provide a metal particles  such as stainless steel or aluminum in the sealing mixture of Brockway et al., as a matter of combining prior art elements according to known methods to yield predictable results (see MPEP 2143, KSR, Rationale “A”).  The metal particles included in the injected mixture of Brockway et al. would enhance the drying of the plugs using electromagnetic (microwave) energy (see Brockway et al., abstract).

As applied to claims 4, 5 and 9, the combination of Brockway et al. and Son teaches the invention cited including the mixture used for plugging the selected cells.  

As applied to claim 6, the combination of Brockway et al. and Son teaches the invention cited including the mixture used for plugging the selected cells.  Brockway et al. further teach that the flowable mixture includes a liquid (water, paragraph [0024], lines 1-4 and paragraph [0025], lines 20-22).

As applied to claims 12 and 13, the combination of Brockway et al. and Son teaches the invention cited including the mixture used for plugging the selected cells includes metal particles but does not explicitly teach the claimed particle shapes and sizes.  However, regarding the shape and sizes of the metal particles, it has been held that where the only difference between the prior art and the claims is a recitation of 

As applied to claim 18, the combination of Brockway et al. and Son teaches the invention cited including Brockway et al. further teaching the step of using a gasket layer (40, paragraphs [0022]) on an input end of the ceramic unit, the gasket layer having a first aperture shaped and positioned to limit incursion of the insulation material into passages other than the selected passages.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) as applied to claim 1 above, and further in view of Vance et al. (US 6,840,976).
As applied to claims 2 and 3, the combination of Brockway et al. and Son teaches the invention cited including the mixture used for plugging the selected cells but does not explicitly teach the claimed viscosity ranges.  
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) as applied to claim 6 above, and further in view of Otaka et al. (US 4,818,317).
As applied to claim 7, the combination of Brockway et al. and Son teaches the invention cited including the flowable mixture used for plugging the selected cells includes liquid in form of water but does not explicitly teach the claimed admix.
Otaka et al. teach a method for producing ceramic honeycomb structural body wherein the sealing material introduced into selected throughholes of the body includes water and admixes (abstract, lines 1-13, col. 2, lines 65-68, col. 3, lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to provide the mixture of Brockway et al./Son with the claimed water and flow enhancing admixes, as taught by Otaka et al., as an effective means of forming the plug with enough fluidity to run into the selected cell and enough integrity after curing to withstand the desired operating condition.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) and Otaka et al. (US 4,818,317) as applied to claim 7 above, and further in view of Ramberg et al. (US 8,097,220).
As applied to claim 8, the combination of Brockway et al., Son and Otaka et al. teaches the invention cited including the flowable mixture used for plugging the selected cells includes water and flow enhancing admix but does not explicitly teach the claimed type of admix.
Ramberg et al. teach that a variety of methods exist to adjust the rheological properties of pastes, slurries and the like, and these methods generally apply to pastes, slurries, and the like that incorporate ash particles. Admixtures (e.g., as used in cement rheology) may be added between 0.01 and 10%.  Lignosulfonates and/or other lignin-containing compounds may be used, generally between 0.01 and 5% (col. 16, lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to provide the mixture of Brockway et al./Son/Otaka et al. with the claimed admix of lignosulfonates, as taught by Ramberg et al., as an effective means of .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) as applied to claim 1 above, and further in view of Kudo (US 20050102987A1).
As applied to claims 9 and 10, the combination of Brockway et al., Son teaches the invention cited including the curing of the injected flowable mixture used for plugging the selected cells but does not explicitly teach the flowable uncured curable material of the mixture includes polymer binder.
Kudo teaches a method of manufacturing a ceramic honeycomb filter used for purifications of exhaust gas (paragraph [0002]) wherein a sealant material (15) includes a polymer binder (paragraph [0088]) that goes through polymerization (by going through curing process, paragraph [0089]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to provide a polymer binder in the flowable uncured curable material of the injected mixture of Brockway et al./Son, as taught by Kudo, as an effective means of making sure the injected mixture will stay solid and adhere to the inside of the selected cells.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) as applied to claim 1 above, and further in view of Rabiei (US 20060140813A1).

Rabiei teaches a method wherein metal powder is chosen to have certain particle size for achieving favorable packing and matrix density (i.e. desired concentration) and further teaches that vibration can be used to load and increase packing density of the metal spheres (paragraphs [0057], [0087], [0089]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to provide the method of Brockway et al./Son with increased concentration of metal particles and use vibration to further increase the concentration and density of the metal particles, as taught by Rabiei, as a matter of combining prior art elements according to known methods to yield predictable results (see MPEP 2143, KSR, Rationale “A”).  The increased concentration of metal particles included in the injected mixture of Brockway et al. would enhance the drying of the plugs using electromagnetic (microwave) energy (see Brockway et al., abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) as applied to claim 1 above, and further in view of Hayashi et al. (US 7,128,976).
As applied to claim 17, the combination of Brockway et al., Son teaches the invention cited including the curing of the injected flowable mixture but does not .
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Son (US 20060051264A1) as applied to claim 1 above, and further in view of Neubauer (US 8,727,760).
As applied to claim 19, the combination of Brockway et al. and Son teaches the invention cited including injecting the selected passages with a flowable plugging mixture material but do not explicitly teach the use of die including incremental relative movement of the die and the ceramic unit to optimize the registration of the die to entrance openings of the selected passages.
However, Neubauer teaches an apparatus for producing thermoplastic corrugated pipes including an extrusion device with an extruder and an extrusion die device and a corrugator device with traveling mold jaws. The extrusion device and the corrugator device are positionally movable in relation to one another, for example for adjustment. The extrusion device is positionally movable in relation to the corrugator device in a horizontal plane, while the corrugator device is movable exclusively in height. This positional adjustment would enable the extruded material running from the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to have provided the method of Brockway et al./Son with adjustable extrusion die and honeycomb unit, as taught by Neubauer, as an effective means of assuring that the insulation material is injected in the desired selected passage resulting in a honeycomb structure having enhanced and uniform insulation coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/25/2022